In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-18-00076-CR
                              __________________

                     CODY SHERROD FORD, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 252nd District Court
                       Jefferson County, Texas
                      Trial Cause No. 16-26110
__________________________________________________________________

                          MEMORANDUM OPINION

      A Jefferson County grand jury indicted Cody Sherrod Ford for the offense of

delivery of a controlled substance, specifically cocaine, in an amount less than one

gram. 1 See Tex. Health & Safety Code Ann. § 481.102(3)(D) (West Supp. 2018);



      1
        The indictment originally alleged that Ford delivered cocaine in an amount
greater than one gram but less than four grams; however, the State amended the
indictment at trial to allege an amount less than one gram.
                                           1
481.112(a), (b) (West 2017).2 The indictment included enhancement paragraphs for

two prior felony convictions. A jury convicted Ford of the offense of delivery of a

controlled substance in an amount less than one gram. Ford pled true to the

enhancements alleged in the indictment, and the jury sentenced him to ten years of

confinement in the Institutional Division of the Texas Department of Criminal

Justice. See Tex. Penal Code Ann. §§ 12.33, 12.35, 12.425 (West 2019). Ford timely

appealed and in one issue contends the evidence is legally insufficient to support the

jury’s verdict because a rational jury could not have found he “knowingly” delivered

a controlled substance. We affirm the trial court’s judgment.

                                    Background

      An undercover officer with the Jefferson County Sheriff’s Department

Narcotics Task Force arranged to purchase one hundred dollars’ worth of crack

cocaine from Ford. The vehicle the officer drove contained covert audio and video

recording devices, which captured the interactions between the officer and Ford. At

trial, the State admitted the video footage of the transaction into evidence.

      The officer testified that he arranged to meet Ford at a location in Port Arthur,

Texas to purchase crack cocaine. The officer testified that Ford “got in the vehicle



      2
        We cite to the current version of the statutes, as any subsequent amendments
do not impact the outcome of this appeal.
                                           2
and advised that he would have to go to another location to get the stuff.” 3 The

officer said Ford then directed him to another location on Alamo Street, where he

told the officer to stop. The officer explained that Ford exited the vehicle while he

waited in the car, and Ford returned to the vehicle “within a couple of minutes.” The

officer told the jury that when Ford left the vehicle, he “assumed that [Ford] was

going to get the narcotics.”

      The officer testified that although the video angle did not show what Ford had

in his hand or what he deposited in the passenger’s seat, when Ford leaned inside the

vehicle, he placed what appeared to be crack cocaine in the passenger’s seat and

accepted one hundred dollars from the officer. The officer testified that after the

transaction, Ford declined a ride, and the officer left the scene. Officers did not

immediately arrest Ford; instead, a backup detective in a separate vehicle testified

that he quickly drove by the scene to get a visual identification of Ford after the sale.

      The undercover officer testified that he sealed the substance Ford delivered to

him inside an envelope, placed it in an evidence locker, and transported it to the

crime lab about two days later. The trial court admitted the envelope and its contents

into evidence. A forensic scientist from the Jefferson County Regional Crime Lab


      3
         Video evidence shows Ford getting into the officer’s vehicle, instructing the
officer to drive to another location, and telling the officer, “I gotta (sic) grab it for
you.”
                                           3
testified that she had specialized training in drug chemistry analysis and had testified

as an expert at trials many times. The forensic scientist told the jury she analyzed

and weighed the substance contained in the envelope, which tested positive for

cocaine in an amount of .954 grams.

                                Standard of Review

      In reviewing a challenge to the sufficiency of the evidence in a criminal case,

the “Jackson v. Virginia legal-sufficiency standard is the only standard that a

reviewing court should apply in determining whether the evidence is sufficient to

support each element of a criminal offense that the State is required to prove beyond

a reasonable doubt.” Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010)

(citing Jackson v. Virginia, 443 U.S. 307, 318–19 (1979)). We view the evidence in

the light most favorable to the State to determine whether any rational trier of fact

could find the essential elements of the crime beyond a reasonable doubt. Jackson,
443 U.S. at 318–319; Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).

We give deference to the jury’s responsibility “‘to fairly resolve conflicts in

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts

to ultimate facts.’” Hooper, 214 S.W.3d at 13 (quoting Jackson, 443 U.S. at 318–

19)); see also Tate v. State, 500 S.W.3d 410, 413 (Tex. Crim. App. 2016) (explaining

the jury is the sole judge of the witnesses’ credibility and weight to be given their

                                           4
testimony). We look to all evidence in the record, including admissible and

inadmissible evidence, and direct and circumstantial evidence. Dewberry v. State, 4
S.W.3d 735, 740 (Tex. Crim. App. 1999).

                                     Analysis

      In his sole issue, Ford contends the evidence is legally insufficient to support

the jury’s verdict and specifically challenges the sufficiency of the evidence as to

the “knowingly” element of the offense.

      Under the Texas Controlled Substances Act, cocaine is a substance in Penalty

Group 1. Tex. Health & Safety Code Ann. § 481.102(3)(D). A person commits the

offense of delivery of a controlled substance if he knowingly delivers a controlled

substance in Penalty Group 1. Id. at § 481.112(a). The Texas Penal Code that

      [a] person acts knowingly, or with knowledge, with respect to the nature
      of his conduct or the circumstances surrounding his conduct when he is
      aware of the nature of his conduct or that the circumstances exist. A
      person acts knowingly, or with knowledge with respect to a result of
      his conduct when he is aware that his conduct is reasonably certain to
      cause the result.

Tex. Penal Code Ann. § 6.03(b) (West 2011).

      A jury may infer intent or knowledge from a defendant’s acts, words, and

conduct. See Hart v. State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002). “Intent and

knowledge are fact questions for the jury, and are almost always proven through

evidence of the circumstances surrounding the crime.” Manrique v. State, 994
                                     5
S.W.2d 640, 649 (Tex. Crim. App. 1999) (Myers, J., concurring) (citing Robles v.

State, 664 S.W.2d 91, 94 (Tex. Crim. App. 1984); Mouton v. State, 923 S.W.2d 219,

223 (Tex. App.—Houston [14th Dist. 1996, no pet.)). In a delivery case, intent may

be proved by circumstantial evidence. Avila v. State, 15 S.W.3d 568, 573 (Tex.

App.—Houston [14th Dist.] 2000, no pet.) (citations omitted).

      Here, the undercover officer testified that Ford agreed to sell him one hundred

dollars’ worth of crack cocaine. Testimony at trial and other evidence established

that the two agreed to meet at a location on Memorial Highway, a busy street in Port

Arthur, Texas. From there, Ford entered the officer’s vehicle and said, “I gotta (sic)

grab it for you.” Ford then directed the officer to a different location. Once at Ford’s

chosen location, Ford left the vehicle, then returned a short time later. The officer

explained to the jury that when Ford leaned into the vehicle, he placed a baggy of

what appeared to be crack cocaine in the seat and took one hundred dollars from the

officer. Ford’s actions were consistent with his agreement to sell crack cocaine to

the undercover officer, and a forensic scientist testified at trial that the substance

Ford delivered to the officer was, in fact, cocaine.

      Ford’s words and actions revealed his agreement to sell crack cocaine to the

undercover officer. Therefore, we determine that a rational jury could infer Ford

knew the baggy he placed in the vehicle contained crack cocaine. Specifically, the

                                           6
jury could reasonably conclude that Ford telling the officer “I gotta (sic) grab it for

you” evidenced a prior agreement between them. Ford’s subsequent delivery of the

cocaine also indicated the existence of an agreement and his knowledge of the

baggy’s contents. Finally, a rational jury could infer that the amount of money Ford

accepted established his knowledge that the substance he delivered was crack

cocaine.

      Viewing the evidence in the light most favorable to the verdict and deferring

to the jury’s role of drawing reasonable inferences, we conclude that the evidence is

legally sufficient to establish beyond a reasonable doubt that Ford knowingly

delivered cocaine in an amount less than one gram. See Brooks, 323 S.W.3d at 895;

Hooper, 214 S.W.3d at 13; Clark v. State, 777 S.W.2d 723, 724 (Tex. App.—

Beaumont 1989, no writ) (holding appellant’s conduct when delivering packages of

cocaine wrapped in foil to an undercover officer was sufficient proof of his

knowledge and that a rational trier of fact could have found the elements of the

offense beyond a reasonable doubt).

                                     Conclusion

      The evidence was legally sufficient to establish beyond a reasonable doubt

that Ford knowingly delivered cocaine in an amount of one gram or less. Therefore,

we overrule Ford’s sole issue and affirm the trial court’s judgment.

                                          7
      AFFIRMED.



                                             _________________________
                                                  CHARLES KREGER
                                                       Justice

Submitted on March 6, 2019
Opinion Delivered July 10, 2019
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                         8